Exhibit 10.1

 

VEECO INSTRUMENTS INC. 2010 STOCK INCENTIVE PLAN

 

NOTICE OF PERFORMANCE SHARE AWARD (2018)

 

Veeco Instruments Inc. (the “Company”) is pleased to confirm the award to the
employee named below (the “Grantee”) of Restricted Stock Units (the “Award”),
subject to the terms and conditions of this Notice of Restricted Stock Unit
Award (2018) (the “Notice”), the Veeco Instruments Inc. 2010 Stock Incentive
Plan, as amended from time to time (the “Plan”) and the Veeco Instruments Inc.
Terms and Conditions of Restricted Stock Unit Award (2018) (the “Terms and
Conditions”) attached hereto, as follows.  Unless otherwise provided herein, the
terms in this Notice shall have the same meaning as those defined in the Plan.

 

Grantee:

 

Date of Award:

March 14, 2018

Total Number of Performance Shares

 

Awarded (the “Units”):

 

 

 

Performance Period:

Q2 2018 to Q1 2021

 

One-half (1/2) of the Units (the “Cumulative Revenue Units”) shall be subject to
vesting based on the Company’s cumulative revenue (the “Cumulative Revenue
Target”).  One-half (1/2) of the Units (the “Cumulative Adjusted EBITDA Units”)
shall be subject to vesting based on the Company’s cumulative adjusted EBITDA
(the “Cumulative Adjusted EBITDA Target” and, together with the Cumulative
Revenue Target, the “Targets”).

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Terms and Conditions and the Plan, the Units will “vest” in
accordance with the schedules set forth in Exhibit A.  For purposes of this
Notice and the Terms and Conditions, the term “vest” shall mean, with respect to
any Units, that such Units are no longer subject to forfeiture to the Company. 
If the Grantee would become vested in a fraction of a Unit, such Unit shall not
vest until the Grantee becomes vested in the entire Unit.

 

Vesting shall cease upon the date the Grantee terminates Continuous Service for
any reason, including death or Disability.  In the event the Grantee terminates
Continuous Service for any reason, including death or Disability, any unvested
Units held by the Grantee immediately upon such termination of the Grantee’s
Continuous Service shall be forfeited.

 

Additional Provisions:

 

This Award shall be subject to the terms and conditions set forth in the Plan
and the Terms and Conditions, including the Forfeiture for Restricted Activity,
Clawback, Governing Law, and Venue and Jurisdiction provisions of Sections 2.2,
2.3, 4.1 through 4.5, 6.5, and 6.6 of the Terms and Conditions.

 

IMPORTANT NOTICE

 

Grantee must sign this Notice and return it to the Company’s Sr. Vice President,
Human Resources on or before May 1, 2018.  Return your executed Notice to:
Robert Bradshaw by mail at Terminal Drive, Plainview, New York 11803, or email
at RBradshaw@Veeco.com.

 

--------------------------------------------------------------------------------


 

PLEASE NOTE THAT YOUR ACCEPTANCE OF THE AWARD WILL ALSO CONSTITUTE ACCEPTANCE
OF, AND AGREEMENT TO BE BOUND BY THE TERMS AND CONDITIONS GOVERNING THE
RESTRICTED STOCK AWARD, INCLUDING WITHOUT LIMITATION, THE RESTRICTED ACTIVITY,
CLAWBACK, GOVERNING LAW, AND VENUE AND JURISDICTION PROVISIONS OF SECTIONS 2.2,
2.3, 4.1 through 4.5, 6.5, AND 6.6 OF THE TERMS AND CONDITIONS.

 

 

VEECO INSTRUMENTS INC.

 

 

 

[g86491kw01i001.gif]

 

 

 

Name: Robert W. Bradshaw

 

Title: Sr. Vice President Human Resources

 

 

 

 

 

Grantee

Date

 

--------------------------------------------------------------------------------


 

VEECO INSTRUMENTS INC. 2010 STOCK INCENTIVE PLAN

 

TERMS AND CONDITIONS OF
RESTRICTED STOCK UNIT AWARD (2018)

 

These TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD (2018) (these “Terms
and Conditions”) apply to any award by Veeco Instruments Inc., a Delaware
corporation (the “Company”), of Restricted Stock Units, subject to certain
restrictions pursuant to the Veeco Instruments Inc. 2010 Stock Incentive Plan
(as it may be amended from time to time, the “Plan”), which specifically
references these Terms and Conditions.

 

ARTICLE 1
ISSUANCE OF UNITS

 

The Company hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award (2018) (the “Notice”) an award (the “Award”) of the
Total Number of Restricted Stock Units Awarded set forth in the Notice (the
“Units”), subject to the Notice, these Terms and Conditions, and the terms and
provisions of the Plan, which is incorporated herein by reference.  Unless
otherwise provided herein, the terms in these Terms and Conditions shall have
the same meaning as those defined in the Plan.

 

ARTICLE 2
CONVERSION OF UNITS AND ISSUANCE OF SHARES

 

2.1                               General.  Subject to Sections 2.2 through 2.4
below, one share of Common Stock shall be issuable for each Unit subject to the
Award (the “Shares”) upon vesting.  Immediately thereafter, or as soon as
administratively feasible, the Company will transfer the appropriate number of
Shares to the Grantee after satisfaction of any required tax or other
withholding obligations.  Any fractional Unit remaining after the Award is fully
vested shall be discarded and shall not be converted into a fractional Share. 
Notwithstanding the foregoing, the relevant number of Shares shall be issued no
later than March 15th of the year following the calendar year in which the Award
vests.  The Company may however, in its sole discretion, make a cash payment in
lieu of the issuance of the Shares in an amount equal to the value of one share
of Common Stock multiplied by the number of Units subject to the Award.  The
number of Shares covered by the Award shall be proportionately adjusted for any
stock dividend affecting the Shares in accordance with Section 10 of the Plan.

 

2.2                               Forfeiture for Restricted Activity.  The
Grantee acknowledges that the Company is making this Award of additional
compensation, among other reasons, to provide an incentive to the Grantee to
remain with and to promote the best interests of, the Company, and to protect
the Company’s assets, including its goodwill, Confidential Information (as
defined below) and trade secrets, which are legitimate business interests of the
Company, and that engaging in “Restricted Activities” (as described in Article 4
below), would be detrimental to the legitimate business interests of the
Company.  Therefore, in exchange for this Award,  notwithstanding anything to
the contrary in these Terms and Conditions or otherwise, if the Grantee engages
in “Restricted Activities” (as described in Sections 4.1 through 4.5 below),
(a) all unvested Units will immediately be forfeited, and (b) the Grantee shall
be required to (i) return to the Company, within 10 business days after the
Company’s request to Grantee therefor, all Shares received

 

--------------------------------------------------------------------------------


 

pursuant to the Award that are owned, directly or indirectly, by the Grantee,
any Cash Dividend Equivalents, and any cash payment made in lieu of the issuance
of the Shares, and (ii) pay to the Company, within 10 business days of the
Company’s request to the Grantee therefor, an amount equal to the excess, if
any, of the aggregate after-tax proceeds (taking into account all amounts of tax
that would be recoverable upon a claim of loss for payment of such proceeds in
the year of repayment) the Grantee received upon the sale or other disposition
of all Shares received pursuant to the Award (the “After-Tax Proceeds”).  The
forfeiture for Restricted Activity provisions of this Section 2.2 and Article 4
shall survive and continue to apply beyond settlement of all Awards under the
Plan, any termination or expiration of this Award for any reason, and after the
provisions of any employment or other agreement between the Company and the
Grantee have lapsed.

 

2.3                               Clawback.  This Award, all Units received
pursuant to the Award, all shares of Common Stock received pursuant to the Award
that are owned, directly or indirectly, by the Grantee, any cash payments made
in lieu of the issuance of the Shares, any Cash Dividend Equivalents, and any
After-Tax Proceeds shall be subject to the Compensation Recoupment Policy,
established by the Company, as amended from time to time, or any similar or
successor policy.

 

2.4                               Delay of Issuance of Shares.  The Company
shall delay the issuance of any Shares under this Article 2 to the extent
necessary to comply with Section 409A(a)(2)(B)(i) of the Code (relating to
payments made to certain “specified employees” of certain publicly-traded
companies); in such event, any Shares  to which the Grantee would otherwise be
entitled during the six (6) month period following the date of the Grantee’s
termination of Continuous Service will be issuable on the first business day
following the expiration of such six (6) month period.

 

ARTICLE 3
RIGHT TO SHARES

 

Except as set forth herein, the Grantee shall not have any right in, to or with
respect to any of the Shares (including any voting rights) issuable under the
Award until the Award is settled by the issuance of such Shares to the Grantee. 
Notwithstanding the foregoing, while one or more Shares remain subject to this
Award, the Grantee shall have the right to accrue Cash Dividend Equivalents (as
defined in this Article 3).  For purposes herein, a “Cash Dividend Equivalent”
means, for each Share subject to the Award, a cash payment equal to the cash
dividend, if any, that would become payable to the Grantee with respect to such
Share had the Grantee been the holder of such Share.  Cash Dividend Equivalents
will be subject to all of the terms and conditions of the Award, including that
the Cash Dividend Equivalents will vest, become payable, and be subject to
forfeiture and clawback upon the same terms and at the same time as the Units to
which they relate.

 

ARTICLE 4
FORFEITURE FOR RESTRICTED ACTIVITY

 

4.1                               Restricted Activity.  For the avoidance of
doubt, the Company and the Grantee agree that the Grantee is free to engage in
the activities described in this Article 4 and that the Company will not seek to
enjoin or otherwise stop the Grantee from engaging in any such Restricted
Activities (provided, however, that the Company reserves such right as it may
exist at

 

--------------------------------------------------------------------------------


 

law or in equity and/or pursuant to any other agreement entered into between the
Company and the Grantee, including, without limitation, in the Veeco Instruments
Inc. Employee Confidentiality and Inventions Agreement (“ECIA”)), but that if
the Grantee engages in such activities the Company shall have all of the rights
set forth in Section 2.2 with respect to the Award, all Shares or cash received
pursuant to the Award, and any After-Tax Proceeds.

 

4.2                               Company Information:  During the term of
employment with the Company and for five years thereafter, the Grantee will not
use or disclose to any individual or entity any Confidential Information (as
defined below) of the Company except (i) in the performance of the Grantee’s
duties for the Company, (ii) as authorized in writing by the Company, or
(iii) as required by law or legal process, provided, that, prior to any such
required disclosure, the Grantee will notify the Company of the requirement to
disclose and, if requested, the Grantee will cooperate with the Company’s
efforts to prevent or limit such disclosure.  The Grantee understands that
“Confidential Information” means any information that: (a) is disclosed to,
learned by, or created by the Grantee in connection with the Grantee’s
employment with the Company (or a predecessor company now owned by or part of
the Company), and (b) the Company treats as proprietary, private or
confidential.  Confidential Information may include, without limitation,
information relating to the Company’s products, services and methods of
operation, the identities and competencies of the Company’s employees, customers
and suppliers, trade secrets, know-how, processes, Inventions and the Company
Related Inventions (each as defined in the ECIA), techniques, data, sketches,
plans, drawings, chemical formulae, computer software, financial information,
operating and cost data, research databases, selling and pricing information,
business and marketing plans, and information concerning potential acquisitions,
dispositions or joint ventures.  The Grantee further understands that
“Confidential Information” does not include any of the foregoing items that has
become publicly known or made generally available (provided that information
will not cease to be “Confidential Information” as a result of the Grantee’s
breach of confidentiality).  The Grantee will promptly notify the Company if the
Grantee becomes aware of any unauthorized use or disclosure of Confidential
Information.

 

4.3                               Third Party Information:  The Grantee
recognizes that the Company has received and in the future will receive from its
customers, suppliers and trading partners their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  The Grantee agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person or
entity or to use it except as necessary in carrying out the Grantee’s work for
the Company consistent with the Company’s agreement with such third party.

 

4.4                               Non-Competition.  During employment with the
Company and for one year thereafter, (a) the Grantee will not own, manage, work
for or otherwise participate in any business whose products, services or
activities compete with the current or currently contemplated products, services
or activities of the Company in any state or country in which the Company sells
products or conducts business and (x) in which the Grantee was involved or
(y) with respect to which the Grantee had access to Confidential Information, in
each case, during the 5 years prior to termination, provided, however, that the
Grantee may own up to 1% of the securities of any such public company (but
without otherwise participating in the activities of such enterprise); and
(b) the Grantee will not, for himself or any other person: (i) induce or try to

 

--------------------------------------------------------------------------------


 

induce any customer, supplier, licensor or business relation to stop doing
business with the Company or otherwise interfere with the relationship between
the Company and any of its customers, suppliers, licensors or business
relations; or (ii) solicit the business of any person known by the Grantee to be
a customer of the Company, whether or not the Grantee had personal contact with
such person, with respect to products or activities that compete with the
products or activities of the Company in existence or contemplated at the time
of termination of the Grantee’s Continuous Service.  The Grantee agrees that
this covenant is reasonable with respect to its scope, geographical area, and
duration.

 

4.5                               Non-Solicitation.  During employment with the
Company and for one year thereafter, the Grantee will not, for himself or any
other person: (a) induce or try to induce any employee to leave the Company or
otherwise interfere with the relationship between the Company and any of its
employees, or (b) employ or engage as an independent contractor, any current or
former employee of the Company, other than former employees who have not worked
for the Company within the past year.  The Grantee agrees that this covenant is
reasonable with respect to its scope and duration.

 

4.6                               Severability:  The invalidity or
unenforceability of any Section, paragraph, or provision (or any part thereof)
of the Notice or these Terms and Conditions shall not affect the validity or
enforceability of any one or more of the other paragraphs or provisions (or
other parts thereof), and all other provisions shall remain in full force and
effect.  If any provision of the Notice or these Terms and Conditions is held to
be excessively broad, then such provision shall be reformed and construed by
limiting and reducing it so as to be enforceable to the maximum extent permitted
by law.

 

4.7                               Notice of Immunity under the Defend Trade
Secrets Act and Other Protected Rights.  The Grantee understands that, in
accordance with the Defend Trade Secrets Act of 2016, the Grantee will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (a) is made (i) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding.  The Grantee also
understands that if the Grantee ever files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, the Grantee may disclose
trade secrets to the Grantee’s attorney and use the trade secret information in
the court proceeding provided the Grantee: (a) files any document containing the
trade secret under seal; and (b) does not disclose the trade secret, except
pursuant to court order.  Grantee understands that nothing contained in the
Notice, these Terms and Conditions, or the Plan limits Grantee’s ability to file
a charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”).
Grantee further understands that nothing in the Notice, these Terms and
Conditions, or the Plan limits Grantee’s ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company.  Nothing in the Notice, these
Terms and Conditions, or the Plan limits Grantee’s right to receive an award for
information provided to any Government Agencies.

 

--------------------------------------------------------------------------------


 

ARTICLE 5
TAXES

 

5.1                               Tax Liability.  The Grantee is ultimately
liable and responsible for all taxes owed by the Grantee in connection with the
Award, regardless of any action the Company or any Related Entity takes with
respect to any tax withholding obligations that arise in connection with the
Award.  Neither the Company nor any Related Entity makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
any aspect of the Award, including the grant, vesting, assignment, release or
cancellation of the Units, the delivery of Shares, the payment of any Cash
Dividend Equivalents, the subsequent sale of any Shares acquired upon vesting
and the receipt of any dividends or dividend equivalents.  The Company does not
commit and is under no obligation to structure the Award to reduce or eliminate
the Grantee’s tax liability.

 

5.2                               Payment of Withholding Taxes.  Prior to any
event in connection with the Award (e.g., vesting) that the Company determines
may result in any tax withholding obligation, whether United States federal,
state, local or non-U.S., including any social insurance, employment tax,
payment on account or other tax-related obligation (the “Tax Withholding
Obligation”), the Grantee must arrange for the satisfaction of the amount of
such Tax Withholding Obligation in a manner acceptable to the Company.

 

(a)                                 By Share Withholding.  If permissible under
Applicable Law, the Grantee authorizes the Company to, upon the exercise of its
sole discretion, withhold from those Shares otherwise issuable to the Grantee
the whole number of Shares sufficient to satisfy the applicable Tax Withholding
Obligation.  The Grantee acknowledges that the withheld Shares may not be
sufficient to satisfy the Grantee’s Tax Withholding Obligation.  Accordingly,
the Grantee agrees to pay to the Company or any Related Entity as soon as
practicable, including through additional payroll withholding, any amount of the
Tax Withholding Obligation that is not satisfied by the withholding of Shares
described above.

 

(b)                                 By Sale of Shares.  Unless the Grantee
determines to satisfy the Tax Withholding Obligation by some other means in
accordance with clause (iii) below, the Grantee’s acceptance of this Award
constitutes the Grantee’s instruction and authorization to the Company and any
brokerage firm determined acceptable to the Company for such purpose to, upon
the exercise of Company’s sole discretion, sell on the Grantee’s behalf a whole
number of Shares from those Shares issuable to the Grantee as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
applicable Tax Withholding Obligation.  Such Shares will be sold on the day such
Tax Withholding Obligation arises (e.g., a vesting date) or as soon thereafter
as practicable.  The Grantee will be responsible for all broker’s fees and other
costs of sale, and the Grantee agrees to indemnify and hold the Company harmless
from any losses, costs, damages, or expenses relating to any such sale.  To the
extent the proceeds of such sale exceed the Grantee’s Tax Withholding
Obligation, the Company agrees to pay such excess in cash to the Grantee.  The
Grantee acknowledges that the Company or its designee is under no obligation to
arrange for such sale at any particular price, and that the proceeds of any such
sale may not be sufficient to satisfy the Grantee’s Tax Withholding Obligation. 
Accordingly, the Grantee agrees to pay to the Company or any Related Entity as
soon as practicable, including through additional payroll withholding, any
amount of the Tax Withholding Obligation that is not satisfied by the sale of
Shares described above.

 

--------------------------------------------------------------------------------


 

(c)                                  By Check, Wire Transfer or Other Means. At
any time not less than five (5) business days (or such fewer number of business
days as determined by the Administrator) before any Tax Withholding Obligation
arises (e.g., a vesting date), the Grantee may elect to satisfy the Grantee’s
Tax Withholding Obligation by delivering to the Company an amount that the
Company determines is sufficient to satisfy the Tax Withholding Obligation by
(x) wire transfer to such account as the Company may direct, (y) delivery of a
certified check payable to the Company, or (z) such other means as specified
from time to time by the Administrator.

 

Notwithstanding the foregoing, the Company or a Related Entity also may satisfy
any Tax Withholding Obligation by offsetting any amounts (including, but not
limited to, salary, bonus and severance payments) payable to the Grantee by the
Company and/or a Related Entity.  Furthermore, in the event of any determination
that the Company has failed to withhold a sum sufficient to pay all withholding
taxes due in connection with the Award, the Grantee agrees to pay the Company
the amount of such deficiency in cash within five (5) calendar days after
receiving a written demand from the Company to do so, whether or not the Grantee
is an employee of the Company at that time.

 

ARTICLE 6
OTHER PROVISIONS

 

6.1                               Transfer Restrictions.  The Units may not be
transferred in any manner other than by will or by the laws of descent and
distribution.

 

6.2                               No Right to Continued Employment.  Nothing in
the Notice, these Terms and Conditions or the Plan shall confer upon Grantee any
right to continue in the service of the Company or any Related Entity or shall
interfere with or restrict in any way the rights of the Company or any Related
Entity, which are hereby expressly reserved, to discharge Grantee at any time
for any reason whatsoever, with or without cause, except as may otherwise be
provided by any written agreement entered into by and between the Company and
Grantee.

 

6.3                               No Right to Future Awards.  Nothing in the
Notice, these Terms and Conditions or the Plan shall confer upon Grantee any
right with respect to future Awards under the Plan, or any right with respect to
any other award under any plan of the Company or any Related Entity.

 

6.4                               Entire Agreement.  The Notice, the Plan, and
these Terms and Conditions constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Grantee with respect to the
subject matter hereof, and may not be modified adversely to the Grantee’s
interest except by means of a writing signed by the Company and the Grantee. 
For the avoidance of doubt, the restrictions set forth in Sections 4.1 through
4.5 above do not supersede any other agreement between the Company and Grantee,
including, without limitation, the ECIA.  Nothing in the Notice, the Plan and
these Terms and Conditions (except as expressly provided therein) is intended to
confer any rights or remedies on any persons other than the parties.  Should any
provision of the Notice, the Plan or these Terms and Conditions be determined to
be illegal or unenforceable, such provision shall be enforced to the fullest
extent allowed by law and the other provisions shall nevertheless remain
effective and shall remain enforceable.

 

--------------------------------------------------------------------------------


 

6.5                               Governing Law.  The Notice, the Plan and these
Terms and Conditions are to be construed in accordance with and governed by the
internal laws of the State of New York, without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of New York to the rights, duties, and
obligations of the parties.

 

6.6                               Venue and Jurisdiction.  The Company and the
Grantee (the “parties”) expressly agree that any suit, action, or proceeding
arising out of or relating to the Notice, the Plan or these Terms and Conditions
shall be brought in the United States District Court for the Eastern District of
New York (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a New York state court in the County of Nassau) and that the
parties shall submit to the exclusive jurisdiction of such courts.  The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court.  The parties agree and submit to personal jurisdiction in
either court.  The Parties further agree that this Venue and Jurisdiction is
binding on all matters related to the Notice, the Plan, or these Terms and
Conditions and may not be altered or amended by any other arrangement or
agreement (including an employment agreement) without the express written
consent of Grantee and the Company.  If any one or more provisions of this
Section 6.6 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

 

6.7                               Construction.  The captions used in the Notice
and these Terms and Conditions are inserted for convenience and shall not be
deemed a part of the Award for construction or interpretation.  Except when
otherwise indicated by the context, the singular shall include the plural and
the plural shall include the singular.  Use of the term “or” is not intended to
be exclusive, unless the context clearly requires otherwise.

 

6.8                               Administration and Interpretation.  Any
question or dispute regarding the administration or interpretation of the
Notice, the Plan or these Terms and Conditions shall be submitted by the Grantee
or by the Company to the Administrator.  The resolution of such question or
dispute by the Administrator shall be final and binding on all persons.

 

6.9                               Waiver of Jury Trial.  THE PARTIES EXPRESSLY
WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION
OR PROCEEDING.

 

6.10                        Severability.  The invalidity or unenforceability of
any paragraph or provision of these Terms and Conditions shall not affect the
validity or enforceability of any other paragraph or provision, and all other
provisions shall remain in full force and effect.  If any provision of these
Terms and Conditions is held to be excessively broad, then such provision shall
be reformed and construed by limiting and reducing it so as to be enforceable to
the maximum extent permitted by law.

 

6.11                        Notices.  Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon personal
delivery, upon deposit for delivery by an internationally recognized express
mail courier service or upon deposit in the United States mail by certified mail
(if the parties are within the United States), with postage and fees prepaid,

 

--------------------------------------------------------------------------------


 

addressed to the other party at its address as shown in these instruments, or to
such other address as such party may designate in writing from time to time to
the other party.

 

6.12                        Nature of Award.  In accepting the Award, the
Grantee acknowledges and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature, and it may be modified, amended,
suspended or terminated by the Company at any time, unless otherwise provided in
the Plan and these Terms and Conditions;

 

(b)                                 the Award is voluntary and occasional and
does not create any contractual or other right to receive future awards of
Units, or benefits in lieu of Units, even if Units have been awarded repeatedly
in the past;

 

(c)                                  all decisions with respect to future
awards, if any, will be at the sole discretion of the Company;

 

(d)                                 the Grantee’s participation in the Plan is
voluntary;

 

(e)                                  the Grantee’s participation in the Plan
shall not create a right to any employment with the Grantee’s employer and shall
not interfere with the ability of the Company or the employer to terminate the
Grantee’s employment relationship, if any, at any time;

 

(f)                                   the Award is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Related Entity;

 

(g)                                  in the event that the Grantee is not an
Employee of the Company or any Related Entity, the Award and the Grantee’s
participation in the Plan will not be interpreted to form an employment or
service contract or relationship with the Company or any Related Entity;

 

(h)                                 the future value of the underlying Shares is
unknown and cannot be predicted with certainty;

 

(i)                                     in consideration of the Award, no claim
or entitlement to compensation or damages shall arise from termination of the
Award or diminution in value of the Award or Shares acquired upon vesting of the
Award, resulting from termination of the Grantee’s Continuous Service by the
Company or any Related Entity (for any reason whatsoever and whether or not in
breach of local labor laws) and in consideration of the grant of the Award, the
Grantee irrevocably releases the Company and any Related Entity from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing the
Notice, the Grantee shall be deemed irrevocably to have waived his or her right
to pursue or seek remedy for any such claim or entitlement;

 

(j)                                    in the event of termination of the
Grantee’s Continuous Service (whether or not in breach of local labor laws), the
Grantee’s right to receive Awards under the Plan and to vest in such Awards, if
any, will terminate effective as of the date that the Grantee is no longer

 

--------------------------------------------------------------------------------


 

providing services and will not be extended by any notice period mandated under
local law (e.g., providing services would not include a period of “garden leave”
or similar period pursuant to local law); furthermore, in the event of
termination of the Grantee’s Continuous Service (whether or not in breach of
local labor laws), the Administrator shall have the exclusive discretion to
determine when the Grantee is no longer providing services for purposes of this
Award;

 

(k)                                 the Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan or the Grantee’s acquisition or sale of the
underlying Shares; and

 

(l)                                     the Grantee is hereby advised to consult
with the Grantee’s own personal tax, legal and financial advisers regarding the
Grantee’s participation in the Plan before taking any action related to the
Plan.

 

6.13                        Data Privacy.

 

(a)                                 The Grantee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in the Notice and these
Terms and Conditions by and among, as applicable, the Grantee’s employer, the
Company and any Related Entity for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.

 

(b)                                 The Grantee understands that the Company and
the Grantee’s employer may hold certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social insurance or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Units or any other entitlement to Shares awarded, canceled, vested,
unvested or outstanding in the Grantee’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).

 

(c)                                  The Grantee understands that Data will be
transferred to any third party assisting the Company with the implementation,
administration and management of the Plan.  The Grantee understands that the
recipients of the Data may be located in the Grantee’s country, or elsewhere,
and that the recipients’ country may have different data privacy laws and
protections than the Grantee’s country.  The Grantee understands that the
Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative.  The Grantee authorizes the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Grantee’s participation in the
Plan.  The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan.  The Grantee understands that the Grantee may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee’s local human
resources representative.  The Grantee understands, however, that refusal or
withdrawal of consent may affect the Grantee’s ability to participate in the
Plan.  For more information on the consequences of the Grantee’s refusal to

 

--------------------------------------------------------------------------------


 

consent or withdrawal of consent, the Grantee understands that the Grantee may
contact the Grantee’s local human resources representative.

 

6.14                        Language.  If the Grantee has received these Terms
and Conditions or any other document related to the Plan translated into a
language other than English and if the translated version is different than the
English version, the English version will control, unless otherwise prescribed
by Applicable Law.

 

6.15                        Amendment and Delay to Meet the Requirements of
Section 409A.  The Grantee acknowledges that the Company, in the exercise of its
sole discretion and without the consent of the Grantee, may amend or modify
these Terms and Conditions in any manner and delay the issuance of any Shares
issuable pursuant to these Terms and Conditions to the minimum extent necessary
to meet the requirements of Section 409A of the Code as amplified by any
Treasury regulations or guidance from the Internal Revenue Service as the
Company deems appropriate or advisable.  In addition, the Company makes no
representation that the Award will comply with Section 409A of the Code and
makes no undertaking to prevent Section 409A of the Code from applying to the
Award or to mitigate its effects on any deferrals or payments made in respect of
the Units.  The Grantee is encouraged to consult a tax adviser regarding the
potential impact of Section 409A of the Code.

 

*  *  *  *  *

 

--------------------------------------------------------------------------------